Citation Nr: 0434001	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  00-01 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel




INTRODUCTION

The veteran (appellant, claimant) had active duty service 
from February 1974 to February 1977.

This appeal was previously before the Board of Veterans' 
Appeals (Board) from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  In February 2001, October 2001, 
and July 2003, the Board remanded this matter to the RO for 
additional development.  The case has now been returned to 
the Board for further appellate consideration.  


FINDINGS OF FACTS

1.  There is no competent medical evidence linking a right 
knee disorder to service.  

2.  There is no competent medical evidence linking a left 
knee disorder to service.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).

2.  A left knee disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the present case, a substantially complete application was 
received.  Thereafter, the RO rendered a decision in December 
1998.  After the rating decision was promulgated, there was a 
change in the law in November 2000.  That change, the 
Veterans Claims Assistance Act of 2000 (VCAA), prescribes VA 
duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  The VCAA is codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).

Subsequent to the change in the law under the VCAA, in a 
September 2003 letter, the RO notified the veteran of such 
change.  This letter, along with the statement of the case 
(SOC), as well as the supplemental statements of the case 
(SSOCs), provided the claimant with adequate notice of what 
evidence was before VA, and what evidence was still required 
to substantiate the claims.  These documents also provided 
notice that VA would help him secure evidence in support of 
his claims if he identified that evidence.  Additionally, 
these documents provided notice why this evidence was 
insufficient to award service connection, as well as notice 
that the appellant could still submit supporting evidence.  

Thus, the appellant has been provided notice of what VA was 
doing to develop the claims, notice of what he could do to 
help his claims, and notice of how his claims were still 
deficient.  Because no additional evidence has been 
identified by the appellant as being available but absent 
from the record, any failure on the part of VA to yet again 
notify the appellant what evidence would be secured by VA and 
what evidence would be secured by the appellant is harmless.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board further finds that because this claim was initially 
decided in 1998, the veteran was not prejudiced by VA's 
issuance of "Quartuccio sufficient" notice after 1998.  
Simply put, as the law governing notice was not enacted until 
November 2000, there was no way that VA could have complied 
in 1998, and the appellant has not presented any evidence to 
the contrary.

The veteran claims that he has had bilateral knee problems 
since service, and is therefore entitled to service 
connection.  His service medical records indicate that in 
March 1975, he fell and struck his right knee on the floor.  
He had pain in the medial aspect when pressure was applied 
and on flexion.  There was some swelling.  The assessment was 
right knee trauma.  He was placed on light duty for two days.  

A treatment report dated "19 March" (year not indicated) 
notes, among other things, "knee soreness x 2 weeks."  A 
diagnosis was not provided.  

A treatment report dated in July 1975 indicates that the 
veteran was seen for right knee pain.  There was no trauma.  
He had "pain during field problems."  Examination was 
unremarkable.  The assessment was mild medial ligament 
strain.  

The veteran's February 1977 separation examination report 
indicated that clinical evaluation of the lower extremities 
was normal.  

Post-service medical records include a general medical, 
joints, and spine examination which is undated.  (The 
examination was likely conducted shortly after the veteran 
filed his claim in March 1998.)  The appellant reported a 
history of right knee injury.  He remembered his first 
problems were in the Army.  The pain lessened when he left 
the military.  He stated "his knee does all right at this 
point in time."  He then indicated that both his knees were 
bothersome, but the right knee was worse than the left knee.  
He stated that he had never seen a medical doctor concerning 
his knees.  After examination, the assessment was bilateral 
knee pain with no radiographic evidence of degenerative 
change.  

The report of a June 1998 VA examination indicates that the 
veteran reported having pain in the knees when walking.  This 
allegedly occurred in service, but he never reported it.  He 
also indicated that the medics gave him temporary profiles 
for one to two months at a time.  On examination there was no 
gross joint abnormality.  The examiner only found a pain 
syndrome.  The assessment was bilateral knee pain of unclear 
etiology.  

A July 2002 VA joints examination indicates that the veteran 
gave a history of his knees hurting since he was in service.  
He denied a history of trauma, but said that during service 
"he felt like the knees were coming off.  He was taken off 
his duty and given a driving job while he was in the 
service."  After examination and x-ray studies, the veteran 
was diagnosed with arthralgia of both knees.  

An October 2003 VA examination report indicates that the 
veteran reported that his knee began bothering him during 
basic training.  He claimed that his knees worsened 
throughout the remainder of the first year and half of 
military.  The examiner noted two episodes of treatment for 
right knee injury, one in March 1975, and one in July 1975.  
The examiner noted that throughout the remainder of the 
appellant's career in the military, which was two more years, 
he had no documented follow-up visits for knee pain.  

X-rays showed no evidence of fracture or dislocation.  A 
ligament injury could not be entirely excluded.  The joint 
spaces were grossly maintained and there was no significant 
joint effusion identified.  The diagnosis was arthralgia of 
each knee.  

The examiner noted that review of the claims file showed that 
there were two minor injuries to the right knee during 
service that were documented in 1975.  There was no 
documentation of any injuries to the left knee at all.  There 
was no medical evidence from 1977 to 1998 indicating that 
there was any problem with either knee.  The veteran's 
computer file at the VA hospital did not document any knee 
complaints.  With these findings, it was the opinion of the 
examiner that the present complaints relating to the right 
knee were not likely related to the minor knee injuries that 
occurred in service.  The examiner also opined that there was 
no evidence to relate the claimant's current left knee 
complaints to his military service.    

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  To establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred or aggravated therein.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).

Having reviewed the evidence of record and the applicable law 
and regulations, the Board finds that the preponderance of 
the evidence is against the veteran's claims.  While the 
veteran received treatment for right knee injury during 
service, the record does not show that any chronic residual 
disability was incurred as a result.  His separation 
examination noted no lower extremity abnormality.  An October 
2003 VA examination also determined that in-service right 
knee injury is not related to any current right knee 
condition.  Likewise, there is no evidence of in-service 
treatment for a left knee condition, and VA examination 
indicates that there is no link between service and any 
current left knee problems.  

The Board has considered the claimant's assertion that he has 
had knee pain since service.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b). 

The record does not establish the existence of a chronic 
right or left knee condition in service.  The record shows 
two minor injuries to the right knee.  At separation, both 
knees were normal.  Thus, any in-service knee problem was 
acute and transitory.  The Board notes the veteran's 
assertion that he has had continuous knee pain since service.  
The record indicates that he has had no treatment for either 
knee prior to 1998.  While he is competent to attest to his 
knee pain, there is no competent medical evidence linking any 
current knee condition to service.  

Given that there is no objective medical evidence between 
service and any current right or left knee condition, the 
claims of entitlement to service connection must be denied.  
In reaching this decision, the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



